Citation Nr: 1222589	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  12-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1957 with subsequent service in the Missouri National Guard to include various periods of unverified active duty for training. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a disability of the bilateral knees as it was incurred due to an injury during active duty service in July 1957.  In statements dated throughout the claims period, the Veteran reported that he fell on his knees while running on a confidence course during basic training at Fort Leonard Wood in July 1957.  The Veteran also stated that he did not undergo treatment for a knee problem during active service, but complained of knee problems upon examinations performed during his National Guard service and was medically discharged due to knee disabilities. 

The Veteran's complete service treatment records are not available due to destruction in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  However, the few service records included in the claims file indicate that the Veteran's bilateral knee disability may have pre-existed active duty service.  Specifically, the Veteran noted on various reports of medical history associated with National Guard examinations that he was advised as a teenager to undergo surgery to repair broken cartilage in his knee.  A physician who examined the Veteran in September 1962 also noted that the Veteran refused to have corrective knee surgery.  The Veteran was provided an orthopedic consultation in August 1963, and reported that he incurred multiple injuries to his knees while playing football prior to service.  Over the past few years, he had experienced locking and swelling and was diagnosed with a torn meniscus of both the right and left knees.  A medical discharge from reserve service was recommended. 

The record does not contain the Veteran's enlistment examination and he is therefore presumed medically sound at the time of his entry into active duty service.  The Veteran was provided a VA examination of his knees in January 2010, but no medical opinion was provided that addressed the etiology of the claimed disability.  An addendum opinion was added to the record in March 2010, but the Board finds that the stated opinion is entirely unclear as to whether the Veteran's knee disability was found to pre-exist service or was incurred during active duty.  The Board therefore finds that the Veteran should be provided another VA examination to determine whether the presumption of soundness is rebutted in this case.  See 38 U.S.C.A. § 1111 (the presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service).

The Board also finds that additional development is necessary with respect to treatment of the Veteran's claimed disability at private facilities.  On his April 2012 substantive appeal, the Veteran reported that he underwent a total knee replacement in October 2010 at St. Luke's Hospital in Kansas City.  The Veteran also previously stated that he had received treatment for his knee disability from a doctor at the Kansas City Orthopedic Institute.  Upon remand, the Veteran should be contacted and asked to provide medical releases to allow for VA to obtain records of treatment from these facilities on his behalf.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from St. Luke's Hospital in Kansas City and from Dr. Phillips with the Kansas City Orthopedic Institute and/or Dixon Dively Orthopedic Clinic. 

2.  If proper medical releases are received, obtain records of treatment from all treatment facilities identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

3.  Then, afford the Veteran an appropriate VA examination to determine the nature and etiology of the claimed bilateral knee disability.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should physically examine the Veteran and review the complete claims file, to include the available service treatment records, and offer an opinion addressing whether any knee disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b) And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c) If the examiner determines that the Veteran's knee disability did not clearly and unmistakably and exist prior to service or was not clearly and unmistakably not aggravated during service, the examiner should then opine as to whether it is whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is etiologically related to any incident of active service, to include the Veteran's reported fall in July 1957.

The bases for all opinions expressed should also be provided.

4.  Readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case and allow the appropriate time period for a response before returning the claims folder to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



